Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 22 May 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because no date has been provided for references 4 and 5 under the Non-Patent Literature heading.  It has been placed in the application file, but the information referred to therein, NPL references 4 and 5, has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,688,535. Although the claims at issue are not identical, they are not patentably distinct from each other.  For pending claim 1 and patented claim 1, the claims are identical except patented claim 1 involves a thin film solar module unit while pending claim 1 involves just a solar module unit.  As such, pending claims 2-5 are the same as patented claims 2-3 and 5-6.  For pending claim 6, the claim is identical to patented claim 8 except pending claim 6 requires that the refining occurs prior to sorting.  However, this is an inherent step of patented claim 8 as the refining is performed on the assorted module pieces which exists after crushing but prior to sorting as after sorting these are instead grouped as accepted module pieces and rejected module pieces.  See also pending claim 7 and patented claim 10 which both claim refining the accepted module pieces after sorting (and thus read on each other).  Pending claim 8 is the same method steps as patented claim 14, while there are some differences in the language both refer to the exact same type of solar module unit.  For pending claim 11, the method steps are disclosed by both claims 12 and 16.  While neither of the patented claims explicitly claim removing the adhered portions of the circuit and adhesive layer, the disclosure discloses that the leeching of patented claims 12 and 16 are to remove those adhered portions and thus they disclose that limitation.  Pending claims 12-13 is identical to patented claims 18-19.  Pending claim 14 is identical to patented claim 16, as patented claim 16 is dependent on claim 15 which discloses the circuit comprises CdS (or cadmium sulfide) and CdTe (or cadmium telluride).  Pending claim 15 is disclosed by patented claim 16, specifically the second step of claim 15.  Pending claim 16 is disclosed by patented claim 16.  Patented 

Allowable Subject Matter
Claims 9 and 10 add limitations not disclosed in the patented claims used for the double patenting rejection and thus are objected as depending on a rejected claim.  As the independent claims contain allowable subject matter as discussed in the patented case, these claims, if placed in independent form would be allowable.  Additionally, all the of the claims would be in condition for allowance if applicant submits an accepted Terminal Disclaimer.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/Matthew Katcoff/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        03/10/2022